—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about September 14, 1993, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, the motion granted and the complaint dismissed, without costs.
Even assuming that defendants were negligent by failing to prevent passenger entry to a train platform not actually in use, we find that the adult plaintiffs’ actions in attempting to cross from that platform to another by means of climbing over a stationary train rather than using the stairways provided for that purpose was so unforeseeable as to relieve defendants of any liability (see, e.g., Fellis v Old Oaks Country Club, 163 AD2d 509, lv denied 77 NY2d 802). Since the reckless and unforeseeable behavior of these adult plaintiffs was the sole cause of the injuries suffered when they came into contact with electrical wires running over the top of the train, defendants were entitled to summary judgment dismissing the complaint. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.